On petition for stay:
Appellant has been ordered by the Immigration Board tp leave the Territory for his country of origin by August 31, 1989.
He now moves ex parte for a stay of this order pending judicial review.
The Court cannot entertaip such an ex parte motion. Appellate Court Rule 18 specifically requires that "[Reasonable nptjce of the motion shall be given to all parties."
Moreover, á stay pf a deportation order should not be granted unless petitioner proves both that there is a substantial likelihood of his prevailing on the merits and that he will be greatly or irreparably injured if the stay is not granted. Leti v. Immigration Board, 8 A.S.R.2d 107 (1988). Such proof ordinarily requires a hearing. It is not clear why this motion is being made only two days before the deadline, when a hearing with the requisite reasonable notice will be difficult if not impossible to arrange.
If, however, petitioner complies immediately with the notice provision of Rule 18, it may be possible to schedule an expedited hearing at some time during the next two days.